In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species of a system comprising a photonic integrated circuit (PIC) with an integrated bandgap temperature sensor:
Species A: 	A system comprising two or more doped wells 110,112,114 forming a vertical diode junction 117, as illustrated in Figs. 1A and 1B.
Species B: 	A system comprising a horizontal diode junction 208 disposed over an optical waveguide 212, as illustrated in Figs. 2A and 2B.
 Species C: 	A system comprising a first diode structure 322/406 (PIC) and a second diode structure 320/408 (a bandgap temperature sensor), the diode structures formed of a stack of doped semiconductor material layers and having at least one shared layer, as illustrated in Figs. 3 and 4.
The species are independent or distinct because Species A has a vertical diode junction 117 disposed beside a PIC 126, as opposed to Species B with a horizontal diode junction 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Sabine Ward (Reg. No. 66,559) on 3/9/22 a provisional election was made without traverse to prosecute the invention of Species C, claims 1, 7 – 12, and 16 – 18.  Affirmation of this election must be made by applicant in replying to this s 2 – 6, 19, and 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
During the telephone conversation, the Examiner pointed out that Figs. 5 and 6 of the instant application illustrated a method of using a bandgap temperature sensor system comprising sensor diodes 524,524. Claims 13 – 15 were drawn to such method and created an appearance of improper hybrid claims comprising method-of-using limitations in product claims. Furthermore, the method did not depend on a particular/recited structure and could be applied to sensor diodes with a wide variety of structures. Accordingly, such method could be restricted. However, during the examination of the claims a prior-art search yielded a reference(s) that fully discloses such method, so no additional search burden was involved and the rejections of claims 13 – 15 are provided below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saeedi et al (US 2017/0131613 A1) in view of Pillarisetty et al (US 2019/0326403 A1).
Regarding claim 1, Saeedi discloses (Figs. 1 – 3; para. 8 – 11 and 32 – 45) a system comprising: 
a substrate (silicon-on-insulator (SOI) substrate; “… selective removal of the SOI substrate to increase the thermal impedance of the silicon photonic die” at para. 62, emphasis added) comprising a semiconductor device layer, that is the top silicon layer of the SOI substrate (para. 11, 16, and 62; claims 10 and 20); 
an integrated photonic device 30,32,34 (comprising a ring waveguide 30, a p-doped region 32, and an n-doped region 34; para. 32 and 33) comprising a first diode structure 32/34 (a p/n junction that is defined by an interface between the p-doped region 32, and the n-doped region 34 and used for high-speed modulation; para. 4) formed in the semiconductor (SOI) substrate; and 
an integrated temperature sensor 52,54,56,58,60 comprising a second diode structure 170 (comprising 5 diodes 52,54,56,58,60 in Fig. 1; “sensing diodes 52, 54, 56, 58, 60 of FIG. 1” at “To accurately sense ring 30's temperature, in accordance with embodiments of the present invention, diodes 52, 54, 56, 58 and 60 are formed in close proximity of the ring 30” at para. 41; “… the waveguide, optical ring, doped region, first and second plurality of diodes, and the first and second current sources supplying the first and second currents are integrated in a semiconductor substrate. In one embodiment, the substrate is a silicon substrate” at para. 16). 
Saeedi does not detail a layered structure of the SOI substrate and does not explicitly show that an integrated photonic device 30,32,34 and an integrated temperature sensor 52,54,56,58,60 can be disposed above the semiconductor device layer (the top silicon layer of the SOI substrate). However, Pillarisetty discloses (Figs. 1 – 6; para. 16 – 36) a system 400 comprising (with reference to Fig. 4):
an SOI substrate 410 comprising a semiconductor (silicon) device layer 416 (the top layer of the SOI substrate 410, as shown in Fig. 4; “The electronic device 400 includes a SOI substrate 410 including a bulk semiconductor material 412, an oxide material 414, and a device layer 416” at para. 25, emphasis added); 
and an integrated bandgap temperature sensor 430A,430B comprising a second diode structure (432A,434A,436A and/or 432B,434B,436B; suitable implementations are detailed in Figs. 5 and 6) formed above the semiconductor device layer 416 (as seen in Fig. 4; “The one or more diodes 430A, 430B include bandgap temperature sensors. The one or more diodes 430A, 430B include diode materials 434A, 434B between a first contact 432A, 432B and a second contact 432B, 436B” at para. 26; “In some embodiments, at least one of the one or more diodes 430A, 430B includes a Shottky diode 530, as illustrated in FIG. 5. In some embodiments, at least one of the one or more diodes 430A, 430B includes a p-n junction diode 630, as illustrated in FIG. 6” at para. 28). 
Figure 4 of Pillarisetty shows that the integrated bandgap temperature sensor 430A,430B is formed from the layers comprised in interlayer dielectric (ILD) layer stack 440A. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the integrated photonic device 30,32,34 and integrated temperature sensor 52,54,56,58,60 of Saeedi can both be disposed above the semiconductor device layer (the top silicon layer of the SOI substrate), as a suitable/workable design choice that is generally suggested by Saeedi and explicitly illustrated by Pillarisetty and facilitates the integration of various photonic devices, corresponding bandgap temperature sensors, and processing electronic circuitry (e.g., using MOS transistors) within the same (ILD) layer stack above/on the SOI substrate (para. 16, 35 – 39, and 42 of Pillarisetty).  
 In light of the foregoing analysis, the Saeedi – Pillarisetty combination teaches expressly or renders obvious all of the recited limitations.
Regarding claim 7, the Saeedi – Pillarisetty combination considers that the first diode structure 32/34 (comprising a p-doped region 32 and an n-doped region 34 in Fig. 1 of Saeedi) and the second diode structure (defined by the bandgap temperature sensors 52,54,56,58,60) are all formed/integrated (according to the teachings of Pillarisetty; Fig. 4) in an ILD stack 440A of doped semiconductor material disposed above the semiconductor device layer 416 (the top silicon layer of the SOI substrate 410; para. 25 of Pillarisetty).  
Regarding claim 10, the Saeedi – Pillarisetty combination considers that the first diode structure 32/34 (comprising a p-doped region 32 and an n-doped region 34 in Fig. 1 of Saeedi) is formed in a first stack (comprising a p/n junction formed by two vertically stacked layers) of doped semiconductor material (p and n layers) disposed above the semiconductor device layer (416 in Fig. 4 of Pillarisetty) and the second diode structure is formed in a second stack of doped 
Regarding claim 11, the Saeedi – Pillarisetty combination considers that the semiconductor device layer 416 (as identified in Fig. 4 of Pillarisetty) is a silicon device layer (“… the semiconductor substrate may be a crystalline substrate formed using a bulk silicon or a silicon-on-insulator (SOI) substructure” at para. 16; “The electronic device 400 includes a SOI substrate 410 including a bulk semiconductor material 412, an oxide material 414, and a device layer 416” at para. 25 of Pillarisetty, emphasis added) and that the first diode structure can comprise a III-V compound semiconductor material (para. 16 of Pillarisetty).  It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, III-V compound semiconductor materials) on the basis of its suitability for the intended use (in integrated photonic circuits) as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Alternatively or additionally, the Examiner takes official notice that integrated photonic circuits formed of III-V compound semiconductor materials are well known in the art. Such material choice would be obvious to a person of ordinary skill in the art and provides an active photonic device (e.g., a laser in a III-V material) integrated on an SOI substrate.  
Regarding claim 12, the Saeedi – Pillarisetty combination considers that the bandgap temperature sensor further comprises an electronic circuit (Fig. 1 of Saeedi; identified as 760 in Fig. 7 of Pillarisetty; “the electronic device 700 includes a plurality of control circuits 760 (e.g., located within a device layer of the electronic device 700, similar to the device layer 416 of FIG. 4) operably coupled to a plurality of diodes 730 configured to function as temperature sensors. Each of the diodes 730 may be similar to the diodes 430 discussed above with reference to FIG. 4” at para. 32 of Pillarisetty) comprising a constant current source 120 (as 2 to a diode (52,56,60; para. 35) of the second diode structure 52,54,56,58,60 and a readout circuit (comprising an amplifier 150, as shown in Figs. 1 and 2 of Saeedi) to read out a voltage across the diode 52,56,60 of the second diode structure 52,54,56,58,60 (“In FIG. 1, the control circuit is shown as including current sources 120, 130 and amplifier 150. Current source 120 is adapted to supply a substantially constant current ID2 to diodes 52, 56, and 60. Current source 130 is shown as supplying a substantially constant current ID1 to diodes 54, and 58. Current sources ID1 and ID2 are also coupled to the input terminals of amplifier 150, as shown” at para. 35 of Saeedi, emphasis added; also para. 36 – 44 of Saeedi; para. 18 of Pillarisetty).  
Regarding claim 13, Saeedi expressly teaches that the second diode structure 52,54,56,58,60 comprises two diodes (e.g., 52/56/60 and 54/58 in Fig 1 of Saeedi) and the electronic circuit comprises two constant current sources 120,130 to supply constant currents Id2, Id1 (via metal traces 70,72,74; para. 34) to the two diodes 52/56/60 and 54/58 respectively, the readout circuit 150 to read out voltages VD1,VD2 (para. 36 – 38; Eqs (1) and (2)) across both of the two diodes 52/56/60 and 54/58 (“Current source 120 is adapted to supply a substantially constant current ID2 to diodes 52, 56, and 60. Current source 130 is shown as supplying a substantially constant current ID1 to diodes 54, and 58. Current sources ID1 and ID2 are also coupled to the input terminals of amplifier 150, as shown” at para. 35 of Saeedi, emphasis added; “As is seen from equation (2), the voltage difference VD21 across the two input terminals of amplifier 150 is directly proportional to the temperature of the diodes and hence to the temperature of ring 30” at para. 39). 
Regarding claim 14, Saeedi expressly teaches that “Each of diodes 52, 56 and 60 has a junction area and hence a saturation current that is N times the saturation current of diodes 54 and 58, where N is an integer or a non-integer number” (para. 34, emphasis added) and that “In one embodiment, … N is selected to be nearly equal to 5” (para. 40). Hence, Saeedi considers at least one embodiment with N = 1, wherein the two diodes (52/56/60 and 54/58) differ in a diode 
Regarding claim 15, Saeedi expressly teaches that the supplied constant currents (Id2 and Id1) may differ between the two diodes (52/56/60 and 54/58 respectively), e.g., Id2 / Id1 = 4, as a suitable/workable design choice (“In one embodiment, the ratio of currents ID2 and ID1 is selected to be nearly equal to 4, and N is selected to be nearly equal to 5” at para. 40). Furthermore, Eq (2) shows that if N =1 (an equal number of diodes comprised in the first diode group and the second diode group), Id2 must be different from Id1 in order to enable temperature measurements, i.e., VD21 ≠ 0 (“As is also seen from this equation, the rate of change of VD21 is dependent, in part, directly on parameter N as well as the ratio of currents ID2 and ID1” at para. 39, emphasis added). 

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saeedi in view of Pillarisetty, and further in view of Ezaki et al (US 2012/0057815 A1).
Regarding claim 8, the Saeedi – Pillarisetty combination does not detail a suitable/workable layered structure for the integrated photonic device, even though a variety of such structures are well known in the art of photonic devices. For example, Ezaki discloses (Figs. 1 and 2; para. 2 and 47 - 56) an integrated photonic device (an optical modulator with a ring waveguide resonator which directly corresponds to the ring waveguide resonator 30 in Fig. 1 of Saeedi) that is formed of a multi-layer stack 10 of doped semiconductor material, the stack 10 of doped semiconductor material comprises, in this order from bottom (layer 3) to top (layer 9), a doped first layer 3 of a first (n) type of doping, a doped second layer 5 of a second (p) type of doping, a doped third layer 7 of the first (n) type of doping, an intrinsic fourth layer 8, and a doped fifth layer 9 of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the integrated photonic device (ring-resonator modulator in Saeedi) of the Saeedi – Pillarisetty combination can be formed of a multi-layer stack of doped semiconductor materials, the stack comprising a layer structure taught by Ezaki. The motivation for such layered structure is that it enables an electro-optic waveguide modulator “… that is capable of operating at a higher speed than a conventional optical modulation device of a pin-structure carrier-injection type, and is smaller in size and is capable of operating at a lower voltage than an optical modulation device of a pn reverse-bias type (a depletion mode) (examiner’s note: as in Saeedi; para. 55). With the use of the optical modulation device of this embodiment, high-speed optical modulation can be performed at a low voltage without preemphasis” (par. 107 of Ezaki).
As an aside, it is noted that claim 8 recites that the stack of doped semiconductor material comprises the recited layers, rather than consists of them, so the stack 10 in Ezaki meets the corresponding limitations, even though stack 10 comprises additional layers.
 Regarding claim 9, the Saeedi – Pillarisetty – Ezaki combination considers that the first diode structure (the optical waveguide modulator) is formed in the third 7 (n-doped), fourth 8 (intrinsic), and fifth 9 (p-doped) layers (they form a partial p-i-n junction in Fig. 1 of Ezaki), and that the second diode structure (temperature sensors) can formed in the first 3 (n-doped) and second (p-doped) layers (layers 3-5 form a p-i-n junction). 
Regarding claim 16, the teachings of Saeedi, Pillarisetty, and Ezaki combine (see the arguments and motivation for combining as applied to claims 1 and 8 above) to teach expressly .  

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saeedi in view of Pillarisetty, in view of Ezaki, and further in view of Liang (US 2016/0336708 A1).
Regarding claim 17, the Saeedi – Pillarisetty – Ezaki combination considers only embodiments wherein the ring waveguide (30 in Fig. 1 of Saeedi which directly corresponds 22 in Fig. 2 of Ezaki) is optically (evanescently) side-coupled to a bus waveguide (20 in Fig. 1 of Saeedi which directly corresponds 21 in Fig. 2 of Ezaki; “The optical signal traveling through waveguide 20 is coupled to optical ring 30” at para. 32 of Saeedi; “a linear optical waveguide 21 and a racetrack resonator 22 of 5 m in radius of each curved portion are coupled to each other by a linear directional coupler 23” at para. 53 of Ezaki). While the Saeedi – Pillarisetty – Ezaki combination does not expressly teach that the ring waveguide can also be optically coupled to the bus waveguide by a vertically-stacked coupler (instead of a side coupler in Saeedi and Ezaki), both alternative design choices are well known in the in the art of optical waveguides. For example, Liang discloses (Figs. 3, 4, and 6; para. 22 – 25 and 33 - 41) an integrated photonic device comprising a ring waveguide (“ring resonator” in Fig. 4) that is optically (evanescently) coupled to a bus waveguide. Liang expressly teaches and side coupler (Figs. 6A – 6C and 6E) or a vertical coupler (Fig. 6D; “The ring waveguide 610D is above, and vertically coupled to, the bus waveguide 620D” at para. 39). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the ring waveguide optically coupled to the bus waveguide, as contemplated by the Saeedi – Pillarisetty – Ezaki combination, can use either a side coupler (as in Saeedi, Ezaki, and Liang) or a vertical coupler (as in Fig. 6D), as suitable/workable design choices that provide the required functionality, i.e., optical coupling.
In the system of the Saeedi – Pillarisetty – Ezaki – Liang combination with a vertical coupler, the ring resonator is disposed above the bus waveguide. The corresponding method of manufacturing comprises a step of: 
prior to bonding the stack of doped semiconductor material to the substrate, patterning a semiconductor device layer of the substrate to create a (bus) waveguide (a rib-shaped bus waveguide in Fig. 6C of Liang) of the photonic device in the semiconductor (silicon) device layer, the first diode structure (the ring waveguide) being formed above the (bus) waveguide.  
Regarding claim 18, the Saeedi – Pillarisetty – Ezaki combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claim 11. Furthermore, Liang expressly teaches (para. 38) that III-V compound semiconductor materials can be used for forming the integrated photonic circuit, i.e., the ring waveguide and the bus waveguide. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0315424 A1
US 10,897,119 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896